Citation Nr: 0405029	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder, (PTSD).  

2.  Entitlement to service connection for residuals of heat 
stroke.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On December 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) 
for the veteran to be afforded a 
general medical examination to 
determine whether the veteran has any 
residual disability of alleged heat 
exposure and/or heat stroke during 
service.  The veteran's claims folder 
should be made available to the 
examiner for review of pertinent 
documents.  The examiner should 
prepare a report of examination that 
documents that pertinent documents in 
the claims folder have been reviewed, 
and answers the question of whether 
the veteran has any identifiable 
residual disability from heat 
exposure and/or heat stroke.  If 
residual disability from heat 
exposure and/or heat stroke is found, 
the examiner should be asked to 
provide an opinion as to whether said 
residual disability is at least as 
likely as not the result of heat 
exposure or heat stroke experienced 
by the veteran during service.  A 
complete rationale for any opinion 
reached should be set out.  

2.  Make arrangements with the 
appropriate VA medical facility(ies) 
for the veteran to be afforded a 
psychiatric examination to determine 
the nature and extent of any 
psychiatric disorder, including 
whether the veteran has post-
traumatic stress disorder, and if so, 
whether the veteran's post-traumatic 
stress disorder can be attributed to 
service, and specifically to alleged 
stressors of extreme heat exposure 
and/or heat stroke during service.  
The veteran's claims folder should be 
made available to the examiner for 
review of pertinent documents.  The 
examiner should prepare a report of 
examination that documents that 
pertinent documents in the claims 
folder have been reviewed, and 
answers the question of whether the 
veteran has a psychiatric disability, 
including whether the diagnosis of 
post-traumatic stress disorder can be 
made in the veteran.  If an acquired 
psychiatric disorder is diagnosed, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that any such 
disorder found can be attributed to 
the veteran's period of service, 
either by way of initial incurrence, 
or by virtue of the permanent 
aggravation due to service of a pre-
existing psychiatric disorder.  If a 
diagnosis of post-traumatic stress 
disorder is made, the examiner should 
set out whether the alleged in-
service stressors cited by the 
veteran, specifically extreme heat 
exposure or heat stroke, are 
sufficient to have precipitated the 
veteran's post-traumatic stress 
disorder.  A complete rationale for 
any opinion reached should be set 
out, with reference to medical 
records in the file, including the 
service medical records, and the 
September 9, 2002 Psychosocial 
Assessment and Employability 
Evaluation of the veteran.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





